DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
In the Claims of February 24, 2021, Claims 1, 3-11, 14, 15, 17 and 19 are pending. 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 7, 9-11, 14, 15, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Perlman (US 4526752) in view of Phaneuf (US 2012/0217244) or alternatively, Phaneuf in view of Perlman.
Regarding Claims 1 and 15, Perlman discloses package comprising a product pocket (within the interior of the bottle 11) comprising an interior volume structured and arranged to contain a product. Perlman also discloses a first packaging layer between the interior volume of the product pocket and an exterior of the package, wherein the first packaging layer comprises an inner wrapper layer (membrane 15) adjacent the interior volume. Perlman also discloses an outer layer (at transparent portion of cap 12) that at least partially covers the inner wrapper layer and the interior volume. Perlman also discloses a gap between an exterior surface of the inner wrapper layer and an interior surface of the outer layer. A damage indicating material (13) is in the gap 
While Perlman does not disclose the outer layer comprises a film as part of the transparent layer of the cap (12), a person having ordinary skill in the art would recognize that transparent films may be used to provide the transparent window seen in Perlman. Furthermore, films would provide an air-free handling environment specified in Perlman Col. 4 Lines 44-45. Perlman does not disclose a track and trace element that also partially covers the product pocket and attached to the inner wrapper layer or outer wrapper layer or is located inside the gap.
Phaneuf discloses a similar membrane sealed package comprising a track and trace element (27, 52) at least partially covering the product pocket (located between laminate foils (24) at a container mouth. While the embodiment of Phaneuf Figure 19 discloses that the track and trace element is held between two layers of foil, the embodiment of Phaneuf Figure 21 explicitly describes the closure of Element 170 as including a configuration of flexible laminated films or liners or a sealable film in Paragraphs 0113-0114. It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the pocket of foil liners in Phaneuf Figure 19 to be within a pocket made of plastic film liners as shown in Phaneuf Figure 21 in order to electrically insulate or isolate the microprocessor as discussed in Paragraphs 0099-0100. Perlman and Phaneuf are analogous inventions in the art of tamper and damage indicating containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the inner and outer layers filled with an inert gas and damage indicating material disclosed in Perlman with the track and trace element disclosed in Phaneuf in order to track the container and provide information concerning the products carried therein (Paragraph 0067). 

Alternatively, Phaneuf discloses a track and trace packaging material comprising an inner wrapper layer comprising a film (upper foil 24 in Figure 19 modified to be a film as discussed above in the embodiment of Figure 21), an an outer wrapper layer comprising a film (also foil Element 24 modified to be film) and a gap between the inner and outer wrapper layers; and at least one track and trace element (27 and 52) attached to the inner or outer wrapper layer, or located in the gap between the inner and outer wrapper layers. Phaneuf does not disclose a damage indicating material in the pocket between the exterior surface of the inner wrapper layer and the interior surface of the outer layer. 
Perlman discloses a similar product container comprising a damage indicating material (13) located in a gap between an inner impermeable polymer layer (15) and an outer impermeable cap (12). Phaneuf and Perlman are analogous inventions in the art of tamper and damage indicating containers. 
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track and trace package of Phaneuf with the visual damage indicating material in the pocket as seen in Perlman in 
Regarding Claim 7, Phaneuf discloses the at least one track and trace element comprises an RFID device (Paragraph 0067).
Regarding Claim 9, Phaneuf discloses the at least one track and trace element is attached to the interior surface of the outer layer or to the exterior surface of the inner wrapper layer. 
Regarding Claim 10, both Perlman and Phaneuf discloses the outer layer is coextensive with the inner wrapper layer.
Regarding Claim 11, Perlman discloses the damage indicating material changes color when exposed to oxygen.
Regarding Claim 14, Perlman discloses the product in the package is a food or pharmaceutical product (Col. 1 Lines 8-10). 
Regarding Claim 17, Phaneuf discloses the track and trace element comprises an RFID device. 
Regarding Claim 19, a person having ordinary skill in the art would recognize from the combined teachings of Phaneuf and Perlman a method of making a track and trace package comprising providing an inner wrapper layer comprising a film, an outer wrapper layer comprising a film, and a gap between the inner and outer wrapper layers; and applying at least one track and trace element to the inner or outer wrapper layer, or in the pocket between the inner and outer wrapper layers and applying a damage indicating material to the inner or outer wrapper layer inside the  gap.
Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Modified Phaneuf in view of Perlman as applied to claim 1 above, and further in view of Einhorn (US 2006/0014045).
Regarding Claim 3, Modified Phaneuf in view of Perlman discloses a track and trace package with a damage-indicating pocket as discussed above, Modified Phaneuf does not disclose the track and trace element comprises a taggant material. Einhorn discloses the addition of a taggant compound as being either printed on a film or blended into the polymer layer. Phaneuf in view of Perlman and Einhorn are analogous inventions in the art of pharmaceutical or food packaging made from film.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the track and trace package of Phaneuf in view of Perlman with the taggant material of Einhorn in order to form an anti-counterfeiting taggant positioned between two film layers to minimize the taggant contacting the contents or drugs (Paragraph 0009). 
Regarding Claims 4 and 5, Einhorn discloses the taggant material is located within polymer film layers. This may be within the pocket or applied to the interior surface of the outer layer. 
Regarding Claim 6, the taggant material of Einhorn may also be blended with the film of the exterior surface of the inner wrapper layer.  
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Phaneuf in view of Perlman as applied to claim 1 above, and further in view of Murray (US 2014/0367295).
Regarding Claim 8, Modified Phaneuf discloses the limitations of Claim 1 as discussed above. While Modified Phaneuf discloses a RFID device, Phaneuf does not disclose the at least one track and trace element comprises a QR code and/or a GPS transceiver. Murray discloses a similar package that includes an RFID tag (130) that is within the laminated layers of a pouch or within an air pocket and a QR code (120). Phaneuf and Murray are analogous inventions in the art of pouches with tracking RFID tags.
It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the RFID tag of Phaneuf with the QR code of Murray in order to allow information about the pouch and/or the material contained within the pouch to be provided at a desired time (Paragraph 0003). Furthermore, QR codes and GPS transceivers are also known means to track and locate items. One of ordinary skill in the art would recognize and find obvious the substitution of QR codes or GPS transceivers seen in Murray for the RFID tag seen in Phaneuf as an obvious type variation in the substitution of one known track and trace locating means for another to obtain predictable results of implementing a locating arrangement for the pouch. 
Response to Arguments
Applicant’s arguments, filed February 24, 2021, with respect to the rejection(s) of claims 1 and 15 under the combination of Phaneuf in view of Weiner have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Phaneuf in view of Perlman or alternatively Perlman in view of Phaneuf which more 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/GIDEON R WEINERTH/Examiner, Art Unit 3736